Citation Nr: 1024951	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for a low back disorder, 
assigned a 10 percent rating prior to September 11, 2009, and 
20 percent disabling thereafter.  

2.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD) with hiatal hernia, currently rated 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to July 
1998, with additional unverified service of three years and six 
months.  

This matter came to the Board of Veterans' Appeals (Board) from 
an April 2003 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in January 
2008.  A review of the record shows that the RO has complied with 
all remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

In March 2007, the Veteran testified before a Decision Review 
Officer (DRO); a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted an undated statement reflecting that he had 
to resign from working as a Veteran's service officer and that he 
cannot work due to his service-connected disabilities.  After 
advising the Veteran of the provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing entitlement to an extra-
schedular evaluations for a low back disorder and GERD with 
hiatal hernia, the RO should consider whether the Veteran's case 
should be forwarded to the Director of the Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran of the provisions of 
38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement 
to an extra-schedular evaluation for a low 
back disorder and GERD with hiatal hernia.  
Specifically, the Veteran should be advised 
that he can submit or identify evidence in 
conjunction for his claim for increased 
ratings for a low back disorder and GERD 
with hiatal hernia, which tends to show 
marked interference with employment and/or 
frequent hospitalization due to these 
disabilities.  He should further be advised 
that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically as 
a result of the low back disorder and GERD 
with hiatal hernia.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues on appeal.  If the 
determination of these claims remains 
unfavorable to the Veteran, the RO must 
issue a supplemental statement of the case 
and provide him an opportunity to respond 
before this case is returned to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


